Citation Nr: 0933840	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  04-05 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus, type 2, with erectile 
dysfunction.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In 
an April 2003 rating decision, the RO, inter alia, denied 
service connection for PTSD and denied entitlement to a TDIU 
rating.  In a July 2005 rating decision, the RO continued a 
20 percent disability rating for the Veteran's diabetes 
mellitus, type 2.  
 
The issues of entitlement to a disability rating in excess of 
20 percent for diabetes mellitus, type 2, and entitlement to 
a TDIU rating are addressed in the REMAND portion of the 
decision below and are REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

There is credible evidence corroborating the Veteran's 
alleged non-combat in-service stressors, supporting a current 
diagnosis of PTSD.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, PTSD 
was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

Analysis

The Veteran contends that he is entitled to service 
connection for PTSD.  He alleges exposure to stressors during 
his active duty in Vietnam from April 1968 to April 1969 and 
claims that he has acquired PTSD as a result of such 
exposure.

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110 ; 
38 C.F.R. § 3.303.  With regard to PTSD, VA regulations 
reflect that symptoms attributable to PTSD are often not 
manifest in service.  Accordingly, in order for a claim for 
service connection for PTSD to be successful, there must be: 
(1) medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2008); (2) a link, established by 
medical evidence, between the current symptoms and an in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f). 

The Veteran has been found to meet the DSM-IV criteria for a 
diagnosis of PTSD.  An April 2008 VA examination report shows 
that the Veteran reported stressors of being a perimeter 
guard while for a hospital in Phu Bai, and that he received 
incoming fire on a regular basis.  He also reported being 
exposed to the death of others, namely witnessing bodies 
being transported to and from the hospital from the 
perimeter.  The examiner noted that the Veteran declined to 
provide more specific details regarding his war zone trauma.  
It was explained that this was a required part of the 
evaluation, but the Veteran noted that he felt that he could 
not discuss these details without becoming emotionally upset.  
The VA examiner diagnosed the Veteran with PTSD, based on the 
in-service stressors cited by the Veteran.

In this case, the record clearly establishes the first two 
elements of the 38 C.F.R. 
§ 3.304(f) analysis: a current diagnosis of PTSD and an 
opinion linking such diagnosis to the Veteran's reported in-
service stressors.

The remaining element, credible supporting evidence that the 
Veteran's reported in-service stressor(s) actually occurred, 
is required for service connection.  See Cohen v. Brown, 10 
Vet. App. 128(1997).  The evidence necessary to establish the 
occurrence of a recognizable stressor during service varies 
depending on whether or not the Veteran engaged in combat 
with the enemy.  In the absence of clear and convincing 
evidence to the contrary, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor if the Veteran engaged in combat with the enemy, the 
claimed stressor is related to that combat, and the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the Veteran's service.  38 C.F.R. § 3.304(f)(1).

If the Veteran did not engage in combat with the enemy, his 
lay testimony, by itself, is not enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records that corroborate the Veteran's 
testimony as to the occurrence of the claimed stressor.  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  The U.S. Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  Such corroborating 
evidence cannot consist solely of after-the-fact medical 
nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389 (1996).  

Under 38 C.F.R. § 3.102, when a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in the Veteran's 
favor.  A reasonable doubt is one, which exists because of an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to the question of whether the appellant served 
in combat with the enemy, the Board has considered his 
military personnel and medical records and the Veteran's own 
statements.  The record does not show that he was 
specifically assigned to combat duties, nor that he was 
awarded any medal reflective of combat service against the 
enemy.  He received no combat citations and was not a 
prisoner of war (POW) and his service records reveal no 
combat wounds.  The evidence of record does not clearly 
establish that the appellant was engaged in combat.  

Nevertheless, the RO has developed and conceded the Veteran's 
stressor statement and the Board agrees with this conclusion.  
The Veteran had reported that, while he was stationed with 
the 1st Battalion, 44th Artillery, they were under attack with 
artillery and mortar rounds, and a First Sargent was killed.  
The claims file contains a report from the U.S. Armed 
Services Center for Unit Records Research (CURR) (currently 
the U.S. Army and Joint Services Records Research Center 
(JSRRC)), which confirms that two members of the 1st 
Battalion, 44th Artillery were killed during that time, in 
that location.  A March 5, 2009 PTSD Confirmation 
Certification, written by the JSRRC PTSD Coordinator at the 
Montgomery RO, shows that the Veteran reported that he was 
assigned to various locations with the 1st Battalion, 44th 
Artillery while in Vietnam.  He also reported that his 
assignments placed him in contact with a number of Army and 
Marine units.  He mentioned that, while assigned with the 
101st Airborne at Camp Eagle during an attack, a First 
Sergeant of the 101st Airborne was killed.  He stated that he 
was also assigned with the 1st Marine Division at an area 
known as Claymore Pass as a perimeter guard.  He also worked 
as a perimeter guard at a Med Evac facility in Phu Bai.  He 
remembered that a Colonel was visiting his artillery group 
when his chopper was shot down by the North Vietnamese in the 
area known as Claymore Pass.  The Coordinator's conclusion 
was that the information as provided by the Veteran did not 
provide specific details that could easily be confirmed.  A 
review of available information reflects that the Veteran's 
stressor statements had been very consistent.  The details he 
did provide were also consistent with the information found 
dealing with the events that took place in and around the 
area of Phu Bai (Thua Thien Province), Vietnam.  Additional 
information has confirmed that an Army Colonel, who was a 
division artillery commander with the 101st Airborne 
division, was shot down while in a helicopter in Thua Thien 
Province.  The coordinator noted that it would be very 
unlikely that anyone, unless they were assigned to that 
location in Vietnam during that timeframe, would know as much 
as had been provided by the Veteran.  The information is 
specific enough to be able to determine that the Veteran's 
stressors could be confirmed.  The Coordinator concluded that 
the Veteran's stressor was conceded.  The Board finds that, 
resolving all doubt in favor of the Veteran, his stressors 
have been conceded.  

As indicated, the record includes a medical diagnosis of PTSD 
based on the Veteran's reported stressors regarding his time 
on active duty in Vietnam, independent corroboration of the 
in-service incurrence of the incident, and medical evidence 
of a nexus between diagnosed PTSD and the incident in 
service.  For these reasons, and with the resolution of 
reasonable doubt in the Veteran's favor, the Board finds that 
the Veteran's diagnosed PTSD was the result of a verified in- 
service stressor and service connection is warranted.  38 
U.S.C.A. §§ 1110, 5107, 5103, 5103A; 38 C.F.R. §§ 3.102, 
3.303.


ORDER

Service connection for PTSD is granted.


REMAND

The Board noted that the Veteran had been granted Social 
Security Administration benefits, in part, due to his 
diabetes mellitus, type 2.  Once VA is put on notice that the 
Veteran is in receipt of Social Security Administration 
benefits, VA has a duty to obtain the records associated with 
that decision.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In 
March 2009, the Veteran submitted a copy of his November 2006 
award letter and that same month, the RO sent a request to 
the Social Security Administration to obtain copies of the 
records.  The Social Security Administration replied that 
these records were unavailable; however, as they are 
pertinent to the decision on appeal, the Board finds that 
another attempt should be made to obtain these records.  On 
remand, the RO should send another request for the Veteran's 
Social Security Administration records, accompanied by a copy 
of the award letter submitted by the Veteran.  In addition, 
as it appears that the Veteran has been receiving ongoing 
treatment for his service-connected diabetes mellitus, type 
2, current treatment records should be obtained.

With respect to the Veteran's TDIU claim, the Board notes 
that the Court held in Holland v. Brown, 6 Vet. App. 443 
(1994), that a claim for a total disability rating based on 
individual unemployability due to a service-connected 
disability is "inextricably intertwined" with an increase 
rating claim on the same condition.  Thus, the Veteran's TDIU 
claim must be reconsidered by the AOJ after the Board's 
decision has been implemented.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should again request copies 
of any decision(s) and accompanying 
medical records submitted in support of 
any claim by the Veteran for disability 
benefits from the Social Security 
Administration.  The AOJ should send a 
copy of the November 2006 Social Security 
Administration award letter along with 
the request.  If records are unavailable, 
SSA should so indicate.

2.  The AOJ should ask the Veteran to 
identify all health care providers that 
have treated him for his diabetes 
mellitus, type 2.  The AOJ should attempt 
to obtain records from each health care 
provider he identifies that might have 
available records.  If records are 
unavailable, please have the provider so 
indicate.  

3.  After completion of the above, the 
AOJ should readjudicate the Veteran's 
claims, to include the claim for a TDIU.  
In reference to the TDIU claim, if the 
AOJ finds that additional VA examination 
is necessary for the determination of 
unemployability due to service-connected 
disabilities, such examination should be 
scheduled and conducted.  If any 
determination remains unfavorable to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


